Citation Nr: 9931081	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  93-19 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for cardiovascular 
disease, including sinus bradycardia and hypotension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to December 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran has since moved to the 
jurisdiction of the Phoenix, Arizona RO.  

The case was previously before the Board in December 1996, 
when final decisions were made on other issues.  The hearing 
loss disability, sinus bradycardia and hypotension claims 
were remanded for medical records, examination of the veteran 
and medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  The Board notes that the December 1998 supplemental 
statement of the case consolidated the issues of entitlement 
to service connection for sinus bradycardia and entitlement 
to service connection for hypotension as entitlement to 
service connection for cardiovascular disease.  


FINDINGS OF FACT

1.  There is no evidence of a bilateral hearing loss 
disability within the meaning of the laws and regulations 
providing compensation benefits.  

2.  There is no evidence that the veteran has a chronic 
pathologic sinus bradycardia disability.  

3.  There is no evidence that the veteran has a chronic 
hypotension disability.  

4.  There is no evidence that the veteran has any 
cardiovascular disease or disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.   The claim for service connection for cardiovascular 
disease, to include sinus bradycardia and hypotension, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for hearing and cardiovascular 
disabilities, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including cardiovascular 
disease and sensorineural hearing loss, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

When the case was previously before the Board, there was no 
determination as to whether the claims were well grounded.  
Rather, the evidence, particularly VA records, were not clear 
as to whether a disability was being diagnosed.  The case was 
Remanded to clarify the record.  The Remand explained the 
information which was needed.  The rating decisions, 
statement of the case and supplements have also informed the 
veteran of the evidence needed to support his claim.  VA has 
complied with the provisions of 38 U.S.C. 5103 (West 1991).  
See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996).  However, the veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Hearing Loss Disability

As noted above, the first requirement for a well grounded 
claim is evidence of a current disability.  

In December 1992, the veteran was seen by Rowland S. Reyna, 
M.D.   The veteran complained of a hearing loss, reporting 
noise exposure while serving with the artillery.  The doctor 
diagnosed hearing loss (per patient) secondary to artillery.  
Audiometric test results were reported as 




HERTZ


500
1000
2000
4000
RIGHT
No
No
No
Yes
LEFT
No
No
No
Yes

The audiometric diagnosis was low frequency hearing loss, 
bilaterally.  

What constitutes a hearing loss disability is defined by 
regulation.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Dr. Reyna's December 1992 report does not present evidence of 
a disability within the regulatory definition.  

The case was remanded to obtain the details of the private 
physician's test results; however, only additional copies of 
the previous evidence were received.  

VA audiometric testing was done and the results were such 
that even if the claim was well grounded, the preponderance 
of evidence would establish that the veteran does not have a 
hearing loss disability within the meaning of the regulation 
providing service connection.  

On the authorized VA audiologic evaluation in April 1991, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
10
5
10
10
8
LEFT
10
5
10
10
20
11

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.  
The audiologist expressed the opinion that the veteran's 
hearing was within normal limits, bilaterally.  

On the authorized VA audiologic evaluation in December 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
25
20
25
25
24
LEFT
25
25
15
20
25
21

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The audiologist noted that the veteran initially responded 
quite variably but final test results were within normal 
limits in both ears.  A physician diagnosed the veteran's 
hearing to be within normal limits through 4,000 Hertz, in 
both ears.  

On the July 1998 VA examination, the veteran complained of a 
hearing loss.  The objective ear findings were normal.  
Diagnoses included hearing loss and an audiogram was 
requested to better delineate its extent.  

An audiometric examination was performed in September 1998.  
Pure tone threshold results were variable and inconsistent.  
Speech recognition was 100 percent for both right and left 
ears.  The examiner commented that, bilaterally, hearing was 
within normal limits for speech reception thresholds and 
speech recognition.  Consistent pure tone results could not 
be obtained on multiple attempts.  

The evidence here contains diagnoses of a hearing loss.  
However, there is no audiometric evidence that the veteran 
has a hearing loss disability within the meaning of the laws 
and regulation providing service connection.  Therefore, the 
first requirement for a well grounded claim is not met and 
the claim must be denied.  

If the claim were well grounded, the audiometric examination 
results of record are probative and establish by a 
preponderance of evidence that any hearing deficits the 
veteran may have do not meet the criteria for a hearing loss 
disability.  


Sinus Bradycardia and Hypotension

Service connection can only be granted for a disability.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Not every medical 
finding or diagnosis is a disability within the law providing 
service connection.  Cf. 38 C.F.R. § 3.303(c) (1999); 
Hensley, id.; Winn v. Brown, 8 Vet. App. 510, 516 (1996)

What constitutes a disability for service connection purposes 
has been defined by the United States Court of Appeals for 
Veterans Claims.  The term disability as used in the law 
providing service connection should be construed to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Consequently, service connection requires an impairment and 
not just a medically diagnosed defect.  

On the April 1991 VA examination, there were diagnoses of 
hypotension and sinus bradycardia on electrocardiogram (EKG).  
Nowhere in the law or regulations are these diagnoses 
identified with a disability.  38 U.S.C.A. § 1101 (West 1991) 
refers to arteriosclerosis and cardiovascular disease, 
including hypertension.  The Board can not find any reference 
in the law to hypotension or sinus bradycardia.  38 C.F.R. 
Part 4 does not provide ratings for hypotension or sinus 
bradycardia.  The rating code refers to hypotension only as 
one of the manifestations of Addison's disease and there is 
no diagnosis of that disorder.  Further, hypotension by 
itself is not analogous to the rating criteria for Addison's 
disease.  38 C.F.R. Part 4, § 4.20, Code 7911 (1999).  
Bradycardia can be one of rating factors for hypothyroidism 
but there is no diagnosis of that disease; nor is there 
evidence of the other manifestations required to approximate 
a rating under that criteria.  38 C.F.R. Part 4, § 4.20, Code 
7903 (1999).  An atrioventricular block associated with a 
supraventricular arrhythmia or pathological bradycardia can 
be a ratable disability; however there is no diagnosis of an 
atrioventricular block or medical determination that the 
bradycardia is pathological.  38 C.F.R. Part 4, § 4.20, Code 
7015 (1999).  A note in this rating criteria emphasizes that 
one heart finding, simple delayed P-R conduction time, in the 
absence of other evidence of cardiac disease, is not a 
disability.  

The Board remanded the case to clarify  the diagnoses and 
determine if the diagnoses of hypotension and bradycardia 
reflected the presence of a disability.  

A VA examination including EKG was done in December 1995.  
The examiner reported numerous normal cardiovascular 
findings.  The diagnosis was mild sinus bradycardia only on 
EKG and not on physical examination.  The diagnosis also 
specified that there was no evidence of hypotension; the 
veteran was normotensive.  

On the October 1997 VA examination, an EKG computer analysis 
indicated sinus bradycardia, early repolarization, and an 
otherwise normal study.  An X-ray showed no evidence of 
cardiomyopathy or heart failure.  The examining physician 
reported normal cardiovascular findings.  Based on his review 
of the veteran's medical records, test results and 
examination findings, the doctor diagnosed that there was no 
evidence of any heart condition.  

Further clarification was sought from a July 1998 VA 
examination.  The doctor reported that an EKG showed sinus 
bradycardia and early repolarization and that this was 
consistent with a normal variant.  The doctor stated that 
there was no evidence of cardiovascular disease on the EKG.  
The doctor also stated that there was no evidence of 
cardiovascular disease on the examination.   

Neither the veteran nor his representative has submitted 
evidence, from a physician or other competent medical source, 
of any disability related to the hypotension and bradycardia 
diagnosed in 1991.  VA has extensively evaluated the 
veteran's condition with normal results.  There is no 
evidence that the hypotension and bradycardia are 
disabilities for which service connection can be granted.  
Consequently, the claim is not well grounded and must be 
denied.   


ORDER

Having found the claim not well grounded, service connection 
for a hearing loss disability is denied.  

Having found the claim not well grounded, service connection 
for cardiovascular disease, to include sinus bradycardia and 
hypotension, is denied.  


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

